Affirming.
Appellee was granted an absolute divorce from the appellant on the ground of cruelty, and awarded the custody of his daughter, Lucy Carol, and his two sons, William Clay and Bronston Ray, all infants of tender years. On this appeal, only the propriety of so much of the decree as awarded appellee the custody of his daughter is questioned.
The rule of law that the welfare of the child is the controlling consideration in such cases is not disputed, and a recitation of the facts established by the testimony, which rendered the Chancellor's present application of that rule inevitable, could only serve to satisfy the curiosity of the inquisitive and embarrass the innocent when they reach maturity. Moreover, the Bar should not be burdened with reports of cases which neither announce principles of law nor illustrate their novel application.
Judgment affirmed.